DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 7/1/22 is acknowledged.

Drawings
Figures 1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bachmaier et al. (9,841,061).
Re: claim 1, Bachmaier shows a rotary damper, as in the present invention,  comprising:
a fixed structure 24;
a rotor 5 configured to rotate about an axis 23 relative to the fixed structure; 
two opposing bellows 9, 10 each extending between the rotor and the fixed structure and attached thereto, wherein the bellows each define a chamber for holding hydraulic fluid, see column 4, lines 55-60, and are configured to expand and contract as the rotor rotates; and
a damping orifice 16 on top in figure 3, extending through the rotor or the fixed structure, wherein the bellows are sealingly engaged around the damping orifice and the damping orifice permits fluid communication between the chambers defined by the bellows.
Re: claim 2, Bachmaier shows the bellows are attached to the rotor and/or the fixed structure.  Claim 2 is a product by process claim.  Welding and method of welding are considered to be the process.  It has been settled that the patentability of a product by process claim is determined by the product and not the process.  See MPEP 2113.
Re: claim 3, Bachmaier shows the rotor includes a shaft, the center portion of element 5, extending along the axis and a projection extending radially from the shaft, and the bellows are attached to the projection at 8.
Re: claim 4, Bachmaier shows a housing 4 that surrounds the rotor and the bellows.
Re: claim 8, Bachmaier shows the housing comprises first and second stop members 24, 24 circumferentially-spaced from each other relative to the axis of rotation of the rotor;
the rotor comprises a third stop member 19, wherein the third stop member is configured to engage the first or second stop member in order to limit the rotation of the rotor.
Re: claim 11, Bachmaier shows in column 4, lines 55-60 that the bellows can be made of metal which encompasses stainless steel; since, stainless steel is a type of metal.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bachmaier et al. (9,841,061) in view of Kraft et al. (4,299,583).
Re: claim 5, Bachmaier’s rotary damper, as rejected above, lacks a radially inner surface of the housing and/or a radially outer surface of the rotor includes a wear liner thereon.  Kraft teaches liners 83 and 84 lining the radially inner surface of the housing 12 of the rotary damper 11.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the rotary damper of Bachmaier to comprise liners such as taught by Kraft in order to provide smooth sliding surfaces between the housing and the bellow.
Re: claim 6, Kraft teaches the wear liner comprises a friction reducing lining material; and a friction reducing coating.
Claim 7 is are rejected under 35 U.S.C. 103 as being unpatentable over Bachmaier et al. (9,841,061) in view of Kraft et al. (4,299,583) and further in view of Mintgen (2006/0186587).
Re: claim 7, Kraft shows the liners 83, 84 to be “fish paper” or the like, while the claim requires one of: a self-lubricating bronze lining material; a PTFE coating; a diamond-coating; and a case-hardened surface.  Mintgen is cited to teach well known materials for reducing friction between sliding members in paragraph [0052].  It would have been further obvious to one of ordinary skill in the art before the effective filing date to have employed PTFE as a material for the liners in the damper of Bachmaier in order to reduce friction and to provide better sliding motion between the bellows and the inner surface of the housing.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bachmaier et al. (9,841,061) in view of Stiglic et al. (3,155,019).
Re: claim 9, Bachmaier’s rotary damper, as rejected above, lacks a bleed valve in fluid communication with the bellows, wherein the bleed valve is configured to allow bleeding of fluid from the bellows or filling of the bellows with hydraulic fluid.  Stiglic shows bleed valve 34 or 35.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the damper of Bachmaier to include bleed valves such as taught by Stiglic in order to allow bleeding or filling of fluid in and out of the bellow.
Re: claim 10, Stiglic shows the bleed valve is a bleed screw or a bleed nipple.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ficht, Allen, Taylor, Sigmon and Wilkin are cited for other dampers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/Xuan Lan Nguyen/                                                                 Primary Examiner, Art Unit 3657